Case 0:20-cv-61875-RS Document 8 Entered on FLSD Docket 09/30/2020 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 20-61875-CIV-SMITH

 AARON HOLLIS, individually and
 on behalf of all others similarly situated,

         Plaintiff,

 v.

 CONTINENTAL 406 FUND LLC,

       Defendant.
 _____________________________________/
                                     ORDER CLOSING CASE

         This case was dismissed without prejudice on September 30, 2020, pursuant to Plaintiff’s

 Notice of Voluntary Dismissal [DE 7]. Therefore, it is

         ORDERED that:

             1. All pending motions not otherwise ruled on are DENIED AS MOOT.

             2. This case is CLOSED.

      DONE AND ORDERED in Fort Lauderdale, Florida, this 30th day of September 2020.
